mARi??KR82
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
					   OBJECTION
	The recited “fillers, or pigments” in the last line of claim 1 should be “the filler, or the pigments” for consistency.

                                                           REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-6, 8, 10-15 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim 1 recites “one or more of the trifunctional silane, the silanol fluid, or the filler forming ethyl T-resin units” as well as “each of ethyl T-resin units forming two or more bonds with one or more of other ethyl T-resin units, silanol fluid, fillers or pigments” which would be confusing since the second clause further recites “pigments” absent from the first clause.  Also, the second clause would improperly broadens scope of the first clause.   
	Other claims depend from the indefinite claims would be also indefinite.

	Claims 1-6, 8, 10-15, 31 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “ethyl T-resin units” of claim 1 being indefinite as to “T-resin” is maintained for reasons of the record with the following responses.
Applicant asserts that a disclosure in a para [0156] pf the publication (which would be [0149] of specification discussed in the previous rejection) would make the ethyl T-resin units definite.  
Applicant further asserts that the “ethyl T-resin” would be a term recognized by one killed in that art.  Applicant recites some articles, but failed to provide copies of the articles and thus the assertion would have little probative value.
None of the prior art submitted by applicant (more than 50 references) teaches various “ethyl T-resin” and the examiner sees that the instant example 1 teaches ethyl triacetoxysilane, tris (methyl-ethyl-ketoximino) silane and vinyl (methyl-ethyl-ketoximino) silane.  The ethyl triacetoxysilane now recited in new claim 32 which is not rejected here.

The recited “fluid end” of claim 5 is confusing since the fluid end would be the fluid and a nature of the fluid end is unclear absent further limitation.
A nature of “without the first coating layer” of the recited “a portion of the component without the first coating layer” in line 9 of claim 1 is indefinite absent further limitations since the portion of the component without the first coating layer would encompass a bare component as well as a primed component.  Such components would be expected to have a different wear rate/depth which affect the recited comparison factor.  Further, the claim 1 recites that at least one of the first coating layer or the second coating layer comprises trifunctional silane, silanol fluid, pigments and filler”, and thus first coating layer can comprise a coating composition other than the coating comprising the recited trifunctional silane, silanol fluid, pigments and filler used as the first coating layer which would be expected to have a different wear rate/depth which affect the recited comparison factor.
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Claim 1 recites “the first coating layer and/or the second coating layer comprises trifunctional silane, silanol fluid, pigments and filler”, but further recites ethyl T-resin 
Other claims depend from the indefinite claims would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10-15 and 31-34 are rejected under 35 U.S.C. 103 as obvious over Kajaria et al (US 2016/0168970 A1 equivalent to US 10,151,188) in view of Wiedemann et al (US 7,033,673).
Kajaria et al teach a method of protecting a well fracturing component by spray coating an interior surface of the component with an epoxy primer layer and a siloxane topcoat layer bonds to the epoxy primer layer yielding a reduced erosion in abstract, [0024-0027] and [0029].  A figure 1 of Kajaria et al would inherently have a fluid end unit recited in claim 5.  Kajaria et al teach a spray coating in [0024] which would meet the recited atomized coating of claims 11 and 15 as evidenced by the instant para. [0137] of the publication in which the same spray coating is taught.     
The instant invention further recites that the first coating layer and/or the second coating layer comprises trifunctional silane, silanol fluid, pigments and filler as well as ethyl T-resin units obtained by a reaction over Kajaria et al.

Wiedemann et al teach crosslinked erosion-resistant silicone coatings for protection of fluid-handling parts, methods of application, maintenance and repairs of these coatings in abstract.  Wiedemann et al teach that the coating composition comprises trifunctional silane, silanol fluid and fumed silica as well as catalyst and pigments in tables 1 and 2 and at col. 4, lines 50-55.  
Wiedemann et al teach repairing a damaged surface area after usage of the fluid-handling parts of an existing erosion-resistant coating by removing or cleaning the surface and a primer such as an epoxy partially or fully cured at col. 10, lines 38 to col. 11, line 67, col. 4, lines 1-13 and 25-49 and col. 12, line 52 to col. 13, line 57.  Thus, further coatings such as third coating or even forth coating after each usage/operation of fluid-handling parts would be obvious since a cost of replacing the parts would be expect to be more expensive than the coatings. The repaired fluid-handling parts after the third coating or even forth coating after each usage/operation would be inherently used again which would meet claim 14 as well.  The repaired fluid-handling parts would be inherently used again which would meet claim 8 as well.
The erosion-resistant silicone coating taught in the instant table 3 and erosion rate taught in the instant table 2 are identical to those taught in table 14 and table 13, respectively, of Wiedemann et al.  Thus, the coating taught by Wiedemann et al would be expected to meet the recited comparison factor greater than about 2 as well as polymers, copolymers or block copolymers of claim 15.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Wiedemann et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The pigments are taught as optional at col. 6, lines 53-62 which would make the instant claim 13 obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Wiedemann et al teach the ethyl triacetoxysilane and amounts thereof in the table 14 meeting new claims 31 and 33. 
The coating taught by Wiedemann et al is identical to the instant coating as discussed above and thus it would be expected to meet claim 33.  Again, see In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Wiedemann et al teach a dry film of a primer having a thickness of 20-80 µm at col. 11, lines 61-64 meeting new claim 34.
Although Wiedemann et al do not teach components used in an oilfield operation, various parts taught in claim 8 would encounter various fluids including water, fuel, gas, combusted gas and oil for lubrications as well as high pressure and flow rate and the components used in an oilfield operation would be expected to encounter such fluids 
The recited comparison factor greater than about 2 by comparing first amount of time and a second amount of time of claim 1 would the property of the recited coating and the claim 1 does not require that the recited first period of time for an exposure is the amount of time ranging from about 500 hours to about 2000 hours.  In other words, the first period of time for an exposure can be any duration and thus a long operating life of the coating taught at col. 8, lines 49-50 of Wiedemann et al would meet the recited first period of time for an exposure encompassing any duration.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known erosion-resistant silicone coatings comprising trifunctional silane, silanol fluid and fumed silica as well as catalyst and pigments taught by Wiedemann et al as the topcoat layer of Kajaria et al since Kajaria et al teach modifications to materials and use of equivalent material and further to repair or to coat the component after the oilfield operation periodically as taught by Wiedemann et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955): When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al (US 2016/0168970 A1) in view of Wiedemann et al (US 7,033,673) as applied to Claims 1-3, 5, 8, 10-15 and 31-34 above, and further in view of Gambier et al (US 8,434,399) or Young (US 9,739,130).
The instant claim 5 further recites a fluid end over Kajaria et al although it is not defined well.
Gambier et al teach an oilfield equipment comprising reciprocating pump fluid end at col. 1, lines 38-39. Young teaches the same in abstract and at col. 1, lines 60-62.
 reciprocating pump fluid end absent showing otherwise.
 The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited high comparison factor of claim 5, see above given for Kajaria et al (US 2016/0168970 A1) in view of Wiedemann et al (US 7,033,673).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al (US 2016/0168970 A1) in view of Wiedemann et al (US 7,033,673) as applied to Claims 1-3, 5, 8, 10-15 and 31-34 above, and further in view of in view of Witkowski et al (US 10,526,862).
The instant claim 6 further recites a frac iron over Kajaria et al.
Witkowski et al teach hydraulic fracturing systems comprising “frac iron” at col. 1, lines 39-44.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to coat the frac iron which would be an inherent part of the fluid- handling parts taught by Kajaria et al since Witkowski et al teach hydraulic fracturing systems comprising the frac iron absent showing otherwise.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited high comparison factor of claim 6, see above given for Kajaria et al (US 2016/0168970 A1) in view of Wiedemann et al (US 7,033,673).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-15 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-14 of copending Application No. 17/360.068 (reference application) in view of Wiedemann et al (US 7,033,673) alone, or in view of Wiedemann et al (US 7,033,673).. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the copending Application teach pigments recited in the instant claim 1 and because a cured coating composition of the copending Application would be expected to form the recited ethyl T-resin units and because the trifunctional silane would encompass the art well-known ethyl triacetoxysilane and an amount thereof taught by Wiedemann et al who also teach a thickness of the primer of claim 34 at col. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





THY/Dec. 7, 2021                                                 /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762